Case 6:19-cr-00003-CCL Document 132 Filed 07/28/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, CR-19-3-H-CCL
Plaintiff,
vs. Statement on Remand
K. JEFFERY KNAPP,
Defendant.

 

 

Before the Court is the Ninth Circuit’s remand for the limited purpose of
enabling the Court to state its reasons for denying defendant/appellant K. Jeffery
Knapp’s motion for bail pending appeal. (Doc. 131).

BACKGROUND

Knapp was charged with violating 18 U.S.C. § 922(g)(1) in a criminal
complaint. (Doc. 1). He initially appeared before Magistrate Judge Lynch on
April 4, 2019, and was released on conditions. (Doc. 6). On October 19, 2020,
the Court granted Knapp’s motion in limine and entered its order preventing the
United States from presenting evidence concerning two incidents that led to the
issuance of a warrant to search Knapp’s home for firearms and ammunition. (See

Doc. 58).
Case 6:19-cr-00003-CCL Document 132 Filed 07/28/20 Page 2 of 7

The government sought to introduce evidence that in November of 2018,
Knapp shot an assault weapon twice in the direction of a Fed-Ex driver and told
the Fed-Ex driver that he was trespassing as the Fed-Ex driver was attempting to
deliver a Fed-Ex package to a neighboring house. The government also sought to
introduce evidence that at some point before February 14, 2019, Knapp had
pointed a black AR 15 weapon in the air while telling two men they needed to get
off his property.' Although the Court agreed that the evidence satisfied the
requirements of admissibility under Fed. R. Evid. 404(b), it prohibited the
government from introducing the evidence under Fed. R. Evid. 403.

While the jury that found Knapp guilty of violating 18 U.S.C. § 922(g)(1)
on October 23, 2019, (Doc. 77), never heard this evidence, the Court was aware of
it and considered ordering Knapp remanded once the jury returned its verdict.
The government did not object to Knapp’s continued release and presented no
evidence that Knapp had failed to comply with his pre-trial release conditions.
The Court therefore allowed Knapp to remain released pending sentencing,

subject to the pretrial conditions previously imposed. (See Doc. 73).

[TT]

 

' Additional information about these incidents can be found in the presentence
investigation report (Doc. 126) at 94 12 - 19.

Page 2 of 7
Case 6:19-cr-00003-CCL Document 132 Filed 07/28/20 Page 3 of 7

MOTION FOR RELEASE PENDING APPEAL

After Knapp moved for release pending appeal (Doc. 114), the government
filed its response opposing the motion (Doc. 121) and the Court reset Knapp’s
May 21, 2020, sentencing hearing for June 3, 2020. (Doc. 120).
REASONS FOR DENIAL OF BAIL PENDING APPEAL

The analysis of Knapp’s request for release pending appeal begins with the
applicable statute, which provides that a defendant who has been sentenced to a
term of imprisonment must be detained unless the judicial officer deciding the
motion finds

(A) by clear and convincing evidence that the person is not likely to

flee or pose a danger to the safety of any other person or the

community if released . . .; and (B) that the appeal is not for the

purpose of delay and raises a substantial question of law or fact likely

to result in — (i) reversal, (ii) an order for a new trial, (iii) a sentence

that does not include a term of imprisonment, or (iv) a reduced

sentence less than the total of the time already served plus the

expected duration of the appeal process.
18 U.S.C. § 3143(b)(1).

The Court released Knapp pending sentencing because the government did
not seek detention and there was no evidence that Knapp was likely to flee or pose

a danger to any other person in the community. That situation changed between

trial and sentencing.

Page 3 of 7
Case 6:19-cr-00003-CCL Document 132 Filed 07/28/20 Page 4 of 7

Flight Risk/Danger to Community

The Court learned on June 2, 2020, that the United States Probation Office
had information concerning Knapp’s having violated his pretrial release
conditions by using alcohol. The Court conducted an in-chambers meeting with
counsel prior to the scheduled sentencing hearing to ensure that counsel for the
government and the defendant were aware of this issue. (See Doc. 130,
Sentencing Hearing Tr., at 3 - 6).

During the sentencing hearing, the Court asked government counsel
whether he had “information relating to how the defendant has complied with the
requirements with respect to” his conditions of release. (Doc. 130 at 44, ll 20 -
22). The government called United States Probation Officer Derek Estep to testify
concerning Knapp’s alleged violations of the pretrial release condition. (Doc. 130
at 45,1 14 through 50,16). Knapp’s counsel thoroughly cross-examined Estep.
(Doc. 130 at 50,1 8 through 56118). On re-direct, government counsel asked
Probation Officer Estep whether he was concerned by the fact that “the incident
involving the portable breath test with the .042 occurred close in time to when Mr.
Knapp was scheduled to be here in this courtroom.” (Doc. 130 at 57, II 7 - 10).
Probation Officer Estep explained: “It was concerning, yeah. And, obviously, this

is a stressful time. And I’m sure it would be for anybody. But I guess getting that

Page 4 of 7
Case 6:19-cr-00003-CCL Document 132 Filed 07/28/20 Page 5 of 7

close to today’s date, it — it does raise, I guess, a higher level of concern at that
point, because as the stress increased, the risk of acting out in any way, shape or
form, it tends to increase. So, I think that’s another concern as well.” (Doc. 130 at
57, IL 11 - 17).

After excusing Probation Officer Estep, the Court asked the government
to state its position as to Knapp’s pending request for voluntary surrender and
motion for release pending appeal. (Doc. 130 at 58, 11 5 - 10). The Court then
stated: “I am concerned, because I allowed the defendant to remain at large during
his trial, we did not confine him in any way, except that he was required not to be
drinking alcoholic beverages, and not to be going into the bars. That was about
the only restriction on him. Now, he wants to appeal at this late date, which is fine.
He has the right to do so. And he can take his appeal. But he does not have the
right to remain at large during that period. And so, his motion to do so is denied. ”
(Doc. 130 at 60, II 13 - 22).

Based on the evidence that Knapp had violated his release condition by
going into a bar and drinking shortly before his sentencing hearing and other
information known to the Court, particularly the fact that Knapp had twice used an
assault weapon to intimidate others, the Court concluded that if released, Knapp

poses a danger to the community.

Page 5 of 7
Case 6:19-cr-00003-CCL Document 132 Filed 07/28/20 Page 6 of 7

The Court is also concerned that, as Knapp’s stress level increases, he may
pose a danger to himself. Deputy Grimsrud of the Jefferson County Sheriff's
Office was dispatched to Knapp’s residence in February of 2018 “based on
suicidal comments made by the defendant on social media. Upon arrival, Deputy
Grimsrud observed the defendant sitting in a chair near the window holding what
appeared to be a pistol type firearm to his chin and later his head.” (Doc. 126 at J
20). Although Knapp denies making suicidal gestures, the Court accepts Deputy
Grimsrud’s version of events. Knapp’s suicidal ideation is also supported by his
treating psychiatrist, who attempted to persuade the Court to impose a
probationary sentence on the grounds that Knapp’s risk of suicide would
“dramatically increase” if he were incarcerated. (Doc. 119-2). The Court
addressed this issue, along with Knapp’s ongoing medical issues, by
recommending that he be placed at FMC Rochester for evaluation and treatment.
(Doc. 124 at 2).

Substantial Question of Law or Fact

In reviewing Knapp’s motion prior to learning that he had violated his
conditions of release, the Court had planned to deny the motion based on its
determination that Knapp’s appeal does not raise a substantial question of law or

fact likely to result in reversal of his conviction, a new trial, a non-custodial

Page 6 of 7
Case 6:19-cr-00003-CCL Document 132 Filed 07/28/20 Page 7 of 7

sentence, or a reduced sentence shorter than the expected duration of the appeal
process as required by subsection (B) of 18 U.S.C. § 3143(b)(1). A “substantial
question” is one that is “fairly debatable” or “fairly doubtful” and involves “more
substance than would be necessary to a finding that it was not frivolous.” United
States v. Handy, 761 F.2d 1279, 1283 (9" Cir. 1985).

Knapp apparently intends to base his appeal on the same argument that the
Court has twice rejected — he argues that it is not enough for the government to
prove that he knew he had been convicted of a crime punishable by more that a
year in prison — but must also prove that he knew he was a prohibited person.
Although Defendant is free to present this argument to the Ninth Circuit on
appeal, the Court is not convinced that it raises a substantial question. The jury

was properly instructed and its verdict was supported by the facts.

th
Dated thisAA j day of July, 2020.

tla Z Moke

CHARLES C(I Oy al
SENIOR UNI'RED’STATES DISTRICT JUDGE

Page 7 of 7
